DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the Netherlands on 07/09/2019. It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses means coupled with functional language without reciting sufficient structure to perform the recited function and the means is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1, line 2: “by means of drive means”.  
Line 3: “cutting means”
Line 4: “stabilizing means”
Claim 10: “discharge means”
Claim 14: “height adjusting means”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“by means of drive means” is interpreted in view of the specification to comprise a motor and wheels or caterpillar/crawler.  
“cutting means” is interpreted in view of the specification to comprise an endless ribbon knife blade.  
“stabilizing means” is interpreted in view of the specification to comprise a rotatable shaft and a plurality of flexible contact elements.  
“discharge means” is interpreted in view of the specification to comprise an endless belt.  
“height adjusting means” is interpreted in view of the specification to comprise flat shaped height followers.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 line 4 recites: “the surface of the field” lacks antecedent basis”. 
Claim 4 recites the phrase: "can be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 12 recites the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

With respect to the following rejections, for the purpose of prosecution, the “means” recited in claims 1, 10 and 14 will not be interpreted under 35 U.S.C. 112(f), as it appears the “means” is an unintentional invocation of claim interpretation in view of the dependent claims.  However, applicant must amend all the claims to remove instances of “means”; failure to do so will result in a confirmation of 35 U.S.C. 112(f) interpretation of the claims and 35 U.S.C. 112(b) rejections of depending claims that conflict with the interpretation.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilde (USPN 4288970).
	Regarding claims 1-2 and 10-11, Wilde discloses a device for harvesting asparagus growing from a asparagus field, comprising a frame (12) displaceable over the asparagus field by means of drive means (towing vehicle), which frame is at least provided with cutting means (endless ribbon knife bandsaw 27) for cutting the asparagus to be harvested close to the surface of the field, and stabilizing means (blowers 20) for stabilizing the asparagus relative to the cutting means; discharge means comprising a drivable endless discharge belt (36) arranged obliquely with respect to the asparagus field for discharging the cut asparagus. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (USPN 3747312) in view of Benninger (DE 202012104710).
	Regarding claims 1, 3 and 6, Duncan discloses a device for harvesting asparagus growing from a asparagus field, comprising a frame (24) displaceable over the asparagus field by means of drive means (wheels 23), which frame is at least provided with cutting means (reciprocating ribbon knife blade 44 arranged parallel to field surface) for cutting the asparagus to be harvested close to the surface of the field.
	Duncan is lacking any use of stabilizing means.  
	Benninger discloses a cutting tool for cutting grass or other crop (Abstract) and teaches the use of a rotational stabilizing means in the form of a rotatable shaft (H2 of figure 1) arranged in a frame and parallel to a field, and a plurality of contact elements (Brush bristles) placed on the shaft for stabilizing the crop relative to the cutting means.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Duncan by adding a rotating brush in front of the cutting means as taught by Benninger for the purpose of aiding in erecting and stabilizing the crop before being cut.  


Regarding claims 4 and 5, Duncan further discloses wherein the reciprocating ribbon knife (44) is clamped in a cutting frame (comprised of at least elements 49, 52, 53 and 54 of figure 7) that can be displaced back and forth in the frame via a crank- connecting rod transmission, a gear rack transmission, a chain transmission, or a piston- cylinder transmission. (Column 6 lines 30-55).

Regarding claims 7 and 9, the combination discloses wherein the asparagus-contact elements are brush elements made of a flexible material (The brush bristles of Benninger are considered to be flexible to avoid damage to the crop). 

Regarding claim 8, the combination is lacking what the crop contacting elements are made of.  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to use non-woven ribbon brush elements, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material.
	Further, examiner takes official notice that it is notoriously old and well known in the art of brush bristles to manufacture the bristles from various material to include non-woven ribbon elements such as flexible plastic tines.    

Regarding claims 10 and 11, Duncan further discloses a discharge means (endless discharge belt 32 of conveyor 18) for discharging the cut asparagus; wherein the endless discharge belt is a profiled belt, for example provided with a large number of studs or rims (Column 4 lines 47-48 discloses the use of a screen belt which is considered profiled).


Regarding claim 14, Duncan further discloses height adjusting means (cylinder 74) for following the surface of the asparagus field and for adjusting the height of the cutting means and the stabilizing means relative to the surface of the asparagus field (Column 8 lines 50-65 discloses that an operator adjusts the height.  The operator is considered capable of adjusting the height to follow the surface of the field).

Regarding claim 15, Duncan is lacking wherein the height adjustment means is automated and uses a follower that rests on the surface.  
Examiner takes official notice that it is notoriously old and well known to automate height adjustment on a crop harvesting apparatus via various sensor and controller means to include a height following sensor that rides on the surface of the earth.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have automated the height adjustment of Duncan with any old and well known means to include a height follow that rides on the surface for the purpose of eliminating the need of the operator to stop production and to adjust height manually and for the purpose of better following of the terrain to prevent crop loss.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duncan (USPN 3747312) in view of Benninger (DE 202012104710) as applied to claim 1 in further view of Gray (USPN 2942677).
Regarding claim 15, Duncan is lacking wherein the wheels are each separately drivable and rotatable. 
	Gray discloses a tractor and teaches making the wheels each separately drivable and rotatable (Column 1 lines 15-26). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Duncan by making the wheels individually drivable and rotatable as taught by Gray for the purpose of being capable of changing direction of operation at will.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zimmer (DE 102007035300).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J BEHRENS whose telephone number is (303)297-4336. The examiner can normally be reached M-F 9am-2pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J BEHRENS/Primary Examiner, Art Unit 3671